Citation Nr: 1413486	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence sufficient to reopen a previously denied claim of service connection for neurological condition of the neck has been received. 

2. Entitlement to service connection for a neurological condition of the neck with associated head tremors, claimed as nerve root impingement with associated head tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980, for which he received an honorable discharge, and from December 1980 to July 1982, during which time he is barred from VA benefits due to a bad conduct discharge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for nerve root impingement with associated head tremors on a direct and secondary basis. The Board notes, however, that the Veteran was previously denied service connection for a neurological condition of the neck with hypesthesia and weakness of both arms in March 1995, August 1995 and March 1997 rating decisions, which have since become final. The Board finds, as will be explained further below, that the Veteran's current claim for service connection for nerve root impingement with associated head tremors is based on the same factual basis as the previously denied claims. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2013 Board hearing conducted in Cleveland, Ohio. A transcript of the hearing is associated with the Veteran's virtual claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a neurological condition of the neck with associated head tremors is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. March 1995 and August 1995 rating decisions denied service connection for a neurological condition of the neck because there was no in-service incurrence and therefore no nexus to service; the appellant did not appeal, and the decision became final.

2. A March 1997 rating decision determined because there was no new and material evidence of an in-service incurrence or nexus to service; the appellant did not appeal, and the decision became final.

3. Evidence received since the March 1997 rating decision is not cumulative and redundant, addresses a previously unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a neurological condition of the neck.


CONCLUSIONS OF LAW

1. The unappealed March and August 1995 rating decisions that denied service connection for a neurological condition of the neck are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. The unappealed March 1997 rating decision that denied reopening of a previously denied claim for service connection for a neurological condition of the neck is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3. Since the unappealed March 1997 rating decision, new and material evidence sufficient to reopen the appellant's claim of service connection a neurological condition of the neck has been received and the claim is considered reopened. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). With regard to the reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis-New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. Velez v. Shinseki, 23 Vet. App. 199 (2009).  The United States Court of Veterans Appeals concluded in Velez v. Shinseki  that "the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 203.   In this case, the Veteran's current claim for service connection for neurological condition of the neck with associated head tremors, claimed as nerve root impingement with associated head tremors, is based on the same factual basis as the previously denied claim, therefore, new and material evidence is necessary to reopen the claim.  In essence, at the time of the earlier claims, the Veteran asserted that he had neurological symptoms as a result of the removal of a cyst on his neck.  The Veteran's current claim is based on that same factual premise.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that the claim was originally denied in March 1995 because the evidence did not show that cervical radiculopathy was incurred in, aggravated by, or manifested within one year after discharge from service.  By way of a May 1995 statement, the Veteran indicated that he was treated for pain in his neck.  Following the receipt of additional medical evidence, the RO determined that the evidence was not new and material by way of an August 1995 rating decision.  The RO noted that the evidence did not show that a neurological condition of the neck was related to service.  The Veteran was informed of his appellate rights during that same month but did not appeal or submit new and material evidence within one year.  While the Veteran did file a claim to reopen in August 1996, such is not considered a notice of disagreement as the Veteran did not reference any areas of disagreement with the earlier RO decision or an intent to appeal.  See 38 C.F.R. § 20.201 (2013).  

The RO denied reopening of the previously denied claim for service connection for a neurological condition of the neck by way of a March 1997 rating decision.  The Veteran was informed of the decision and of his appellate rights that same month.  He did not file a notice of disagreement or new and material evidence within one year and the decision is, therefore, final.  It is noted that the Veteran did contact the RO in August 1997 to claim entitlement to a temporary total rating following surgery at the site of his service-connected scar as scar tissue had formed causing pinched nerves to develop.  This is also not considered a notice of disagreement as the Veteran did not express disagreement with the earlier RO decision or an intent to appeal.  See 38 C.F.R. § 20.201 (2013).  

As the previous decisions are final, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a neurological condition of the neck. After a review of the evidence of record, the Board finds that new and material evidence has been received. 

Evidence received since the March 1997 rating decision consists of testimony from the Veteran during a June 2013 Board hearing, during which he competently explains that his current VA physician, Dr. Packer, has told him that his neurological condition was caused by his past surgeries, to include his 1980 in-service cyst removal procedure.  The Veteran also reported that since the surgery it felt as if he had a pinched nerve which caused problems with his neck since that time.  In addition, he reported that his head tremors began after the surgery during service.  This evidence is considered new because it was received after the March 1997 rating decision, and was therefore not previously considered. The evidence is material because it is not cumulative or redundant and it addresses the unestablished fact of a nexus, which was one of the elements of service connection lacking.

Pursuant to the Court's holding in Shade and presuming the credibility of evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the June 2013 Board hearing testimony, at the very least, suggests that a nexus may be present between the Veteran's current neurological condition and his military service. Therefore, it raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the appellant's claim for service connection a neurological condition of the neck.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a neurological condition of the neck is reopened; the appeal is granted to this extent only. 


REMAND

During his June 2013 Board hearing, the Veteran testified that he underwent a surgical cyst removal procedure on his neck in 1980 while on active duty. He explained that he experienced head tremors since the 1980 cyst removal procedure, however they weren't too bad and he did not know what they were. He mentioned that other people noticed the tremors as well. The Veteran explained that he initially sought medical treatment for the tremors in 2000 because they kept getting progressively worse. Notably, the Veteran testified that his primary care VA physician, Dr. Packer, has told him on several occasions that his head tremors are caused by his past surgeries. The Board finds that since there is an indication that a positive nexus was rendered during recent VA medical appointments, thus updated VA post-service treatment records must be obtained and associated with the claims file from May 2010 to present. 

Additionally, during his June 2013 Board hearing, the Veteran testified that he received disability benefits from the Social Security Administration (SSA). When questioned by the VLJ as to whether the SSA considered the Veteran's head tremors in granting his disability benefits, the Veteran replied that they "mainly" looked at the cervical spine operation (the 1997 laminectomy procedure). The Board finds that the Veteran's response did not definitively address whether his alleged nerve root impingement with associated head tremors was considered in the SSA determination. As such, on remand, the Veteran's SSA records must be obtained and associated with his claims file.

Next, review of the record reveals that the Veteran indicated that he suffered an industrial work-related accident which resulted in injuries to his back in approximately April 1999.  See March 2000 private medical record. He also maintained that he was receiving Worker's Compensation, although no records related to the Worker's Compensation claim are associated with the claims file. The Veteran should be contacted to provide the necessary authorization and to identify any pertinent records associated with the Worker's Compensation claim. The AMC should then attempt to obtain the relevant records identified from the appropriate agency.

A November 2001 VA medical treatment note indicates that the Veteran was under the care of private physician, Dr. Carol, for complaints of neck pain following the work-related injury mentioned above.  However, there are no medical records in the Veteran's claims file reflective of such care from Dr. Carol.

Finally, the Board finds that a new examination is warranted for the Veteran's neurological condition of the neck with associated head tremors claim. The record reveals that the Veteran was previously afforded a VA neurology examination in June 2009 to determine the existence of any current disability and, if present, the etiology of such. The examiner diagnosed benign essential tremor and opined that the current diagnosis was entirely unrelated to any removal of a cyst from the Veteran's neck in 1980 and was also entirely unrelated to any surgical procedure performed on the Veteran's cervical spine in 1997; however, an adequate rationale was not provided. As such, remand for a new examination is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from all appropriate facilities from May 2010 to present.

2. Request that the Veteran provide or identify any additional medical records that are relevant to his claim, and request that he submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for each provider including Dr. Carol.  The Veteran should also be asked to authorize the release of information pertaining to the Worker's Compensation records. 

3. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. All attempts to fulfill this development should be documented in the claims file. 
4.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Arrange for the Veteran to undergo an appropriate VA examination with respect to his claim for service connection for a neurological condition of the neck with associated head tremors. The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

After a review of the history of the disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's neurological disability, claimed as nerve impingement with head tremors, is causally related to an event, injury, or disease in service, to include the cyst removal procedure performed during service in 1980. 

In addition, as the record includes allegations concerning secondary service connection of the neurological condition of the neck with associated head tremors, the examiner should opine whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran has current neurological condition of the neck with associated head tremors that is due to or caused by the service-connected scar, residual of cyst removal of the right posterior neck.

The examiner should also address whether it is at least as likely as not that the current neurological condition of the neck with associated head tremors was aggravated (i.e., worsened) beyond the natural progress by the service-connected scar, residual of cyst removal of the right posterior neck. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurological condition of the neck with associated head tremors found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected scar, residual of cyst removal of the right posterior neck.

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


